                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

KYLE LAMAR PASCHAL-BARROS,                 :
     Plaintiff,                            :
                                           :
      v.                                   :   No. 3:18-CV-2157 (VLB)
                                           :
SCOTT SEMPLE, et al.                       :
    Defendants.                            :   February 5, 2019


                             ORDER OF SERVICE

      The Court hereby amends its order on January 31, 2019 (Order No. 9)

and issues the following orders on the complaint (Dkt. No. 1) and motion

for preliminary injunction (Dkt. No. 7):

      (1) The Eighth Amendment claim for deliberate indifference to

medical needs shall proceed against defendants Frayne, Chaplin, Patel,

Pieri, Gagne, and John Doe 2 in their individual capacities.

      (2) The Eighth Amendment claims against defendant Semple and

John Doe 1 in their individual capacities are dismissed without prejudice

for failure to sufficiently allege personal involvement. If the plaintiff

believes he can allege facts, and not just conclusory allegations, showing

how Semple and Doe 1 were personally involvement in the alleged

constitutional deprivation, he may file an amended complaint within thirty

(30) days from the date of this Order. The claim against Semple in his

official capacity is dismissed with prejudice as he is no longer the

Commissioner of the Department of Correction (“DOC”).

      (3) The clerk shall verify the current work addresses for Frayne,
Chaplin, Patel, Pieri, and Gagne with the DOC Office of Legal Affairs, mail a

waiver of service of process request packet containing the complaint (Dkt.

No. 1), motion for preliminary injunctive relief (Dkt. No. 7), and supporting

memorandum of law (Dkt. No. 8) to each defendant at the confirmed

address within twenty-one (21) days of this order, and report to the Court

on the status of the waiver requests on the thirty-fifth (35) day after mailing.

If any defendant fails to return the waiver request, the clerk shall make

arrangements for in-person service by the U.S. Marshal Service on him/her,

and he/she shall be required to pay the costs of such service in accordance

with Federal Rule of Civil Procedure 4(d).

      (4) The clerk shall mail a courtesy copy of the complaint (Dkt. No. 1),

motion for preliminary injunctive relief (Dkt. No. 7), supporting

memorandum (Dkt. No. 8), and this Order to the DOC Office of Legal Affairs

and to Attorney Terrence O’Neill, Office of the Attorney General, 110

Sherman Street, Hartford, CT 06105.

      (5) Frayne, Chaplin, Patel, Pieri, and Gagne shall file their responses

to the complaint, either an answer or motion to dismiss, within sixty (60)

days from the date the notice of lawsuit and waiver of service of summons

forms are mailed to them. If they choose to file an answer, they shall admit

or deny the allegations and respond to the cognizable claims recited

above. They may also include any and all additional defenses permitted by

the Federal Rules.

      (6) Frayne, Chaplin, Patel, Pieri, and Gagne shall file an order to



                                       2
show cause within thirty (30) days from the date the notice of lawsuit and

waiver forms are mailed to them explaining why the Court should not grant

the requested relief in the plaintiff’s motion for preliminary injunction (Dkt.

No. 7); specifically, an order removing him from solitary confinement at

Northern Correctional Institution and transferring him to Connecticut Valley

Hospital for psychiatric observation and treatment.

      (7) The Court is also requesting the defendants’ assistance in

identifying defendant John Doe 2. Within 120 days from the date of this

Order, the defendants shall file a notice with the Court indicating the

identity of this defendant.

      (8) Discovery, pursuant to Fed. R. Civ. P. 26-37, shall be completed

within six months (180 days) from the date of this order. Discovery

requests need not be filed with the Court.

      (9) All motions for summary judgment shall be filed within seven

months (210 days) from the date of this order.

      (10)   Pursuant to Local Civil Rule 7(a), a nonmoving party must

respond to a dispositive motion within twenty-one (21) days of the date the

motion was filed. If no response is filed, or the response is not timely, the

dispositive motion can be granted absent objection.

      (11)   If the plaintiff changes his address at any time during the

litigation of this case, Local Court Rule 83.1(c)2 provides that the plaintiff

MUST notify the Court. Failure to do so can result in the dismissal of the

case. The plaintiff must give notice of a new address even if he is



                                       3
incarcerated. The plaintiff should write “PLEASE NOTE MY NEW

ADDRESS” on the notice. It is not enough to just put the new address on a

letter without indicating that it is a new address.

      SO ORDERED this 5th day of February, 2019 at Hartford,

Connecticut.


                                      ______________/s/__________________
                                        VANESSA L. BRYANT
                                        UNITED STATES DISTRICT JUDGE




                                       4
